FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated May 24, 2013. TRANSLATION Autonomous City of Buenos Aires, May 24, 2013 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Notification of partial award in the CCI Arbitration No. 16232/JRF/CA “YPF v. AESU and TGM” Dear Sirs: We hereby address you in order to comply with Section 23 of Chapter VII of the Buenos Aires Stock Exchange Rules. In that connection, please be advised that today, YPF S.A. (“YPF”) has been notified of a partial award granted by a majority of the Tribunal in the CCI Arbitration No. 16232/JRF/CA “YPF v. AESU and TGM,” whereby YPF was deemed responsible for the rescission that occurred in 2009 of certain gas export and transportation contracts entered into with AESU and TGM.Such award only decided the responsibility of the parties, leaving the determination of any damages that may exist subject to a new arbitral proceeding before the same Tribunal. YPF is currently analyzing the bases of such arbitral award and will vigorously defend its interests and those of its shareholders. Yours faithfully, Gabriel E. Abalos Market Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: May 28, 2013 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
